                Case 3:20-cv-05164-RBL Document 1 Filed 02/24/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
10     TRAVELERS CASUALTY AND SURETY
       COMPANY OF AMERICA,                               NO.
11
                                Plaintiff,               COMPLAINT FOR INDEMNITY,
12                                                       BREACH OF CONTRACT AND
                       v.
                                                         DECLARATORY JUDGMENT
13     NOVA CONTRACTING, INC., a
       Washington corporation; JORDAN M.
14
       OPDAHL and JILL M. OPDAHL, and the
15     marital community comprised thereof,
                                Defendants.
16

17             COMES NOW Plaintiff, Travelers Casualty and Surety Company of America

18    (“Travelers”), and for causes of action against the Defendants above-named, states, alleges and

19    avers as follows:

20                                  I.       PARTIES AND JURISDICTION

21             1.1      Plaintiff Travelers is a Connecticut corporation, with its principal place of

22    business in the state of Connecticut. Travelers is authorized and qualified under the laws of the

23    state of Washington to conduct business as a surety.

24             1.2      Nova Contracting, Inc. (“Nova”) is a Washington corporation doing business in

25    Pierce County, Washington.

26

     COMPLAINT FOR INDEMNITY, BREACH OF CONTRACT AND               CARNEY BADLEY SPELLMAN, P.S.
     DECLARATORY JUDGMENT – 1                                             701 Fifth Avenue, Suite 3600
                                                                            Seattle, WA 98104-7010
                                                                                 (206) 622-8020
     TRA076-0004 6129472_2
                Case 3:20-cv-05164-RBL Document 1 Filed 02/24/20 Page 2 of 7




 1             1.3      Jordan M. Opdahl and Jill M. Opdahl, a marital community, are residents of the

 2    state of Washington.

 3             1.4      The amount in controversy, exclusive of interest and costs, exceeds the sum of

 4    $75,000.00. This court has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332.

 5    The events which give rise to this action occurred in Thurston County, Washington. Nova’s

 6    principal place of business is in Thurston County and within the Western District of the State

 7    of Washington. Venue in this court and its Tacoma Division is proper pursuant to 28 U.S.C.

 8    §1391(a)(2) and LCR 3(d).

 9                                     II.     BACKGROUND FACTS
10    A.       Background of the Project and Performance Bond.
11             2.1      On August 17, 2006, a General Agreement of Indemnity (“GAI”) was executed
12    by several individuals including Jordan and Jill Opdahl (collectively referred to herein with
13    Nova as the “Indemnitors”) with respect to bonds to be provided by Travelers on behalf of
14    Nova. Bonds covered by the GAI would include performance bonds.
15             2.2      Section 1 of the GAI provides:
16                      Default – Any of the following shall constitute a Default: (a) a declaration
                        of Contract default by any Obligee; (b) actual breach or abandonment of
17                      any Contract; (c) a breach of any provision of this agreement; (d) failure to
                        make payment of a properly due and owing bill in connection with any
18
                        Contract; (e) Company’s good faith establishment of a reserve; (f) improper
19                      diversion of Contract funds or any Indemnitor’s assets to the detriment of
                        Contract obligations; (g) any Indemnitor’s becoming the subject of any
20                      proceeding or agreement of bankruptcy, receivership, insolvency, or
                        creditor assignment, or actually becoming insolvent; (h) any Indemnitor’s
21                      dying, becoming legally incompetent, being imprisoned, being convicted of
                        a felony, or disappearing and being unable to be located; (i) any
22
                        representation furnished to Company by or on behalf of any Indemnitor
23                      proving to have been materially false or misleading when made; and/or (j)
                        any change in control or existence of any Indemnitor. Change in control
24

25

26

     COMPLAINT FOR INDEMNITY, BREACH OF CONTRACT AND                  CARNEY BADLEY SPELLMAN, P.S.
     DECLARATORY JUDGMENT – 2                                               701 Fifth Avenue, Suite 3600
                                                                              Seattle, WA 98104-7010
                                                                                   (206) 622-8020
     TRA076-0004 6129472_2
                Case 3:20-cv-05164-RBL Document 1 Filed 02/24/20 Page 3 of 7



                        means the addition or departure of any person or entity having a ten percent
 1                      (10%) or greater ownership interest in any Indemnitor.
 2                                                        ***
 3                      Loss – All loss and expense of any kind or nature, including attorneys’ and
                        other professional fees, which Company incurs in connection with any
 4                      Bond or this Agreement, including but not limited to all loss and expense
 5                      incurred by reason of Company’s: (a) making any investigation in
                        connection with any Bond; (b) prosecuting or defending any action in
 6                      connection with any Bond; (c) obtaining the release of any Bond; (d)
                        recovering or attempting to recover property in connection with any Bond
 7                      or this Agreement; (e) enforcing by litigation or otherwise any of the
                        provisions of this Agreement; and (f) all interest accruing thereon at the
 8                      maximum legal rate.
 9             2.3      Section 3 of the GAI provides:
10                      Indemnification and Hold Harmless: Indemnitors shall exonerate,
                        indemnify and save Company harmless from and against all Loss. An
11                      itemized, sworn statement by an employee of Company, or other evidence
12                      of payment, shall be prima facie evidence of the propriety, amount and
                        existence of Indemnitors’ liability. Amounts due to Company shall be
13                      payable upon demand.

14             2.4      Section 4 of the GAI provides:
                        Claim Settlement: Company shall have the right, in its sole discretion, to
15
                        determine for itself and Indemnitors whether any claim, demand or suit
16                      brought against Company or any Indemnitor in connection with or relating
                        to any Bond shall be paid, compromised, settled, tried, defended or
17                      appealed, and its determination shall be final, binding and conclusive upon
                        the Indemnitors. Company shall be entitled to immediate reimbursement for
18                      any and all Loss incurred under the belief it was necessary or expedient to
19                      make such payments.
               2.5      Section 5 of the GAI provides:
20
                        Collateral Security: Indemnitors agree to deposit with Company, upon
21                      demand, an amount as determined by Company sufficient to discharge any
                        Loss or anticipated Loss. Indemnitors further agree to deposit with
22
                        Company, upon demand, an amount equal to the value of any assets or
23                      Contract funds improperly diverted by any Indemnitor. Sums deposited
                        with Company pursuant to this paragraph may be used by Company to pay
24                      such claim or be held by Company as collateral security against any Loss
                        or unpaid premium on any Bond. Company shall have no duty to invest, or
25                      provide interest on, the deposit. Indemnitors agree that Company would
26

     COMPLAINT FOR INDEMNITY, BREACH OF CONTRACT AND                 CARNEY BADLEY SPELLMAN, P.S.
     DECLARATORY JUDGMENT – 3                                              701 Fifth Avenue, Suite 3600
                                                                             Seattle, WA 98104-7010
                                                                                  (206) 622-8020
     TRA076-0004 6129472_2
                 Case 3:20-cv-05164-RBL Document 1 Filed 02/24/20 Page 4 of 7



                        suffer irreparable damage and would not have an adequate remedy at law if
 1                      Indemnitors fail to company with the provisions of this paragraph.
 2             2.6      Under the GAI, the Indemnitors jointly and/or severally committed themselves
 3    to exonerate, indemnify, and keep indemnified Travelers from and against all liabilities, losses,
 4    and expenses by reason of Travelers having executed bonds on Nova’s behalf. Further, the
 5    Indemnitors agreed “to deposit with [Travelers], upon demand, an amount as determined by
 6    [Travelers] sufficient to discharge any Loss or anticipated Loss.”
 7             2.7      On May 21, 2014, the City of Olympia (the “City”) awarded a public works
 8    contract (the (“Contract”) to Nova for the construction of a culvert in conjunction with the
 9    Olympia Woodland Trail Improvements project (the “Project”).
10             2.8      At the request of Nova, Travelers issued Performance and Payment Bond No.
11    106085275 (“Performance Bond”) May 21, 2014 guaranteeing Nova’s obligations to the City
12    under the Contract.
13             2.9      On or around May 28, 2019 the City filed a lawsuit (Thurston County Superior
14    Court Case Number 19-2-02605-34) against Travelers to recover under the Performance Bond
15    for an unpaid judgment the City obtained against Nova arising from Nova’s breach of the
16    Contract. Travelers removed the case to federal court based on diversity jurisdiction, U.S.D.C.
17    Cause Number 3:19-cv-05562.
18             2.10     Due to the City’s lawsuit, on or around June 11, 2019 Travelers sent Indemnitors
19    a collateral demand letter pursuant to paragraph 5 of the GAI demanding cash collateral in the
20    amount of $179,200.
21             2.11     The collateral demand amount constituted 150% of the unpaid judgment amount
22    against Nova that was the subject of the lawsuit against Travelers.
23             2.12     Travelers demanded the Indemnitors deposit the cash collateral on or before
24    June 25, 2019 and notified the Indemnitors that failure to do so would constitute a default under
25    the GAI.
26

     COMPLAINT FOR INDEMNITY, BREACH OF CONTRACT AND                 CARNEY BADLEY SPELLMAN, P.S.
     DECLARATORY JUDGMENT – 4                                               701 Fifth Avenue, Suite 3600
                                                                              Seattle, WA 98104-7010
                                                                                   (206) 622-8020
     TRA076-0004 6129472_2
                Case 3:20-cv-05164-RBL Document 1 Filed 02/24/20 Page 5 of 7




 1             2.13      The Indemnitors failed to deposit the cash collateral Travelers demanded

 2    pursuant to the GAI.

 3             2.14      On January 3, 2020, the United States District Court granted the City’s motion

 4    for summary judgment against Travelers under the Performance Bond, holding that Travelers

 5    was obligated to pay the judgment obtained by the City against Nova for Nova’s breach of the

 6    Contract.

 7             2.15      Based on the summary judgment ruling, on January 14, 2020, Travelers paid

 8    $168,255.00 to the City to resolve the City’s claim against the Performance Bond, which sum

 9    included interest, fees and costs.

10             2.16      Pursuant to the terms of the GAI, the Indemnitors are required to jointly and/or

11    severally exonerate, indemnify, and keep indemnified Travelers from and against all liabilities,

12    losses, and expenses by reason of Travelers having executed bonds on Nova’s behalf. The

13    Indemnitors have failed to fulfill their obligations under the GAI, which has damaged Travelers

14    in an amount to be proven at trial.

15                    III.   FIRST CAUSE OF ACTION: CONTRACT INDEMNITY
16             3.1       Travelers incorporates by reference the allegations of Paragraphs 1.1 through
17    2.16 as if fully set forth herein.
18             3.2       Under the GAI, the Indemnitors expressly agreed to exonerate, indemnify, and
19    keep indemnified Travelers from any and all losses together with attorneys’ fees, investigation
20    fees, and other incurred costs that Travelers incurs as a result of Travelers issuing the
21    Performance Bond on Nova’s behalf.
22             3.3       Despite demand, the Indemnitors have failed and continue to fail to submit the
23    cash collateral demanded and/or indemnify and exonerate Travelers for those losses.
24

25

26

     COMPLAINT FOR INDEMNITY, BREACH OF CONTRACT AND                  CARNEY BADLEY SPELLMAN, P.S.
     DECLARATORY JUDGMENT – 5                                               701 Fifth Avenue, Suite 3600
                                                                              Seattle, WA 98104-7010
                                                                                   (206) 622-8020
     TRA076-0004 6129472_2
                Case 3:20-cv-05164-RBL Document 1 Filed 02/24/20 Page 6 of 7




 1             3.4      The indemnitors have breached the GAI by failing to indemnify Travelers from

 2    its losses and expenses incurred in connection with the City’s claims against the Performance

 3    Bond and refusing to reimburse Travelers for the liability and obligation it has incurred to the

 4    City.

 5             3.5      The Indemnitors are liable jointly and/or severally to Travelers for all damages

 6    and losses resulting from such breaches, including without limitation all losses, liabilities,

 7    expenses, attorneys’ fees, and/or other costs Travelers incurred in connection with the

 8    Performance Bond or any of the litigations associated therewith in an amount to be proven at

 9    trial, but presently estimated to be not less than $189,135.00, together with prejudgment

10    interest, attorneys’ fees, and costs.

11              IV.      SECOND CAUSE OF ACTION: DECLARATORY JUDGMENT
12             4.1      Travelers realleges and incorporates by reference the allegations of
13    Paragraphs 1.1 through 3.5 as if fully set forth herein.
14             4.2      An actual controversy has arisen and now exists between the indemnitors and
15    Travelers regarding the Indemnitors’ duties and obligations under the GAI.
16             4.3      Travelers desires a judicial determination pursuant to the Declaratory Judgment
17    Act, 28 U.S.C. § 2201 of the Indemnitors duties and obligations and Travelers’ rights under the
18    GAI. Travelers is entitled to a declaration that he Indemnitors duties and obligations and
19    Travelers’ rights under the GAI are fully lawful and binding, and such declaration is necessary
20    and appropriate so that Travelers may affirm and enforce its rights under the GAI.
21                                     V.      PRAYER FOR RELIEF
22             WHEREFORE, Travelers prays for the following relief:
23             1.       Judgment against the Defendants, jointly and severally, in an amount to be
24    determined by the court, together with pre-judgment and post-judgment interest at the rate of
25    12% per annum;
26

     COMPLAINT FOR INDEMNITY, BREACH OF CONTRACT AND                 CARNEY BADLEY SPELLMAN, P.S.
     DECLARATORY JUDGMENT – 6                                              701 Fifth Avenue, Suite 3600
                                                                             Seattle, WA 98104-7010
                                                                                  (206) 622-8020
     TRA076-0004 6129472_2
                Case 3:20-cv-05164-RBL Document 1 Filed 02/24/20 Page 7 of 7




 1             2.       An award of Travelers’ costs and disbursements herein, including a reasonable

 2    attorney’s fee;

 3             3.       Such other and further relief as the court deems just and equitable.

 4             DATED this 24th day of February, 2020.

 5                                                    CARNEY BADLEY SPELLMAN

 6

 7
                                                      By
 8                                                    Christopher A. Wright, WSBA #26601
                                                      Attorneys for Plaintiff
 9                                                    701 Fifth Avenue, Suite 3600
                                                      Seattle, WA 98104
10                                                    Phone: (206) 622-8020
11                                                    Email: wright@carneylaw.com

12
                                                      CARNEY BADLEY SPELLMAN
13

14
                                                      By
15
                                                      Ceslie A. Blass, WSBA 51140
16                                                    Attorneys for Plaintiff
                                                      701 Fifth Avenue, Suite 3600
17                                                    Seattle, WA 98104
                                                      Phone: (206) 622-8020
18                                                    Email: blass@carneylaw.com
19

20

21

22

23

24

25

26

     COMPLAINT FOR INDEMNITY, BREACH OF CONTRACT AND                  CARNEY BADLEY SPELLMAN, P.S.
     DECLARATORY JUDGMENT – 7                                               701 Fifth Avenue, Suite 3600
                                                                              Seattle, WA 98104-7010
                                                                                   (206) 622-8020
     TRA076-0004 6129472_2
